717 S.E.2d 748 (2011)
STATE of North Carolina
v.
Michael Oren DAVIS.
No. 466P04-2.
Supreme Court of North Carolina.
October 6, 2011.
Kathleen N. Bolton, Assistant Attorney General, for State of NC.
Michael Davis, for Davis, Michael Oren.
Edward W. Grannis, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 16th of May 2011 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th of October 2011."